2015 IL 118058



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 118058)

        DeSHAW NELSON, Appellee, v. DONALD ARTLEY (Enterprise Leasing
                      Company of Chicago, Appellant).


                               Opinion filed October 8, 2015.



        JUSTICE KARMEIER delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Freeman, Thomas, Kilbride, Burke, and
     Theis concurred in the judgment and opinion.



                                          OPINION

¶1       At issue in this case is the extent of a rental car company’s financial
     responsibility for a default judgment entered against a driver of one of its vehicles
     where, as here, the company chose to comply with our state’s financial
     responsibility laws by obtaining a certificate of self-insurance from the Secretary of
     State. Adhering to a decision by the appellate court in Fellhauer v. Alhorn, 361 Ill.
     App. 3d 792 (2005), the circuit court concluded that the rental car company’s
     liability was limited to the same minimum coverage provisions applicable to rental
     car companies electing to meeting their financial responsibility obligations through
     the purchase of an insurance policy. On review of the circuit court’s judgment, the
     appellate court in this case rejected Fellhauer, undertook its own statutory analysis
     and held that the rental car company was liable for the full amount of the default
     judgment. 2014 IL App (1st) 121681. We granted the rental car company’s petition
     for leave to appeal. Ill. S. Ct. R. 315(a) (eff. Jan. 1, 2015). We also allowed the
     Illinois Trial Lawyers Association and the Truck Renting and Leasing Association
     to file friend of the court briefs. Ill. S. Ct. R. 345 (eff. Sept. 20, 2010). For the
     reasons that follow, we now reverse the appellate court’s judgment and affirm the
     judgment of the circuit court.



¶2                                     BACKGROUND

¶3       Suzanne Haney rented a car from Enterprise Leasing Company of Chicago
     (Enterprise). While being driven by an individual named Donald Artley, the vehicle
     crossed the center line of the roadway and collided with an oncoming car operated
     by DeShaw Nelson. Nelson subsequently sued Artley in the circuit court of Cook
     County to recover damages for the injuries he sustained in the accident. Artley was
     uninsured. When he failed to file an answer or otherwise appear after having been
     served with the complaint and summons, Nelson sought and obtained an order of
     default against him. See 735 ILCS 5/2-1301 (West 2010). Following a prove-up
     hearing, the circuit court found that Nelson had sustained $600,000 in damages and
     entered judgment in that amount in his favor and against Artley.

¶4       After obtaining the default judgment, Nelson brought a supplementary action
     against Enterprise pursuant to section 2-1402 of the Code of Civil Procedure (735
     ILCS 5/2-1402 (West 2010)) and Illinois Supreme Court Rule 277 (eff. Jan. 4,
     2013) to determine whether the company held any property from which the
     judgment could be satisfied. In response to a citation to discover assets issued by
     the circuit court, Enterprise denied that it was in possession of any property of
     Artley, the judgment debtor. It also raised three affirmative defenses to the citation
     or to any efforts to obtain recovery from it in connection with Nelson’s judgment
     against Artley.

¶5        First, Enterprise asserted that Artley was not its customer, was not listed on its
     rental agreement with Haney as an authorized user of the vehicle, and did not even
     have Haney’s permission to use the vehicle. To the contrary, Haney had reported
     the vehicle as stolen. Accordingly, Enterprise argued, it had “no obligation to
     extend any financial protection to [Artley] under [the] Motor Vehicle Code or
     Illinois public policy or Illinois case law construing same in any amount.”
                                              -2-
¶6       For its second affirmative defense, Enterprise contended in the alternative that
     it was self-insured as permitted by Illinois law and that under the appellate court’s
     decision in Fellhauer v. Alhorn, 361 Ill. App. 3d 792 (2005), its total financial
     responsibility for the liability of any authorized driver was $100,000 per
     occurrence, the same minimum required of rental car companies which elect to
     meet their statutory financial responsibility obligations through the purchase of
     insurance policies. Enterprise asserted that it had already paid $50,000 to settle
     another claim arising from the same accident brought by an individual named
     Antoine Ousely, and had tendered an additional $50,000 to the court to allocate
     between Nelson and a third injured party named Renardo Page. Because those sums
     exhausted the $100,000 per occurrence liability limits claimed by the company,
     Enterprise contended that it had already tendered all that it could be required to pay.

¶7       Enterprise’s third and final affirmative defense pertained solely to the separate
     but related issue of liability for court costs and postjudgment interest. Enterprise
     argued that there was nothing in its rental agreement with Haney nor in the
     applicable Illinois statutes that would obligate Enterprise to pay costs or
     postjudgment interest in connection with the default judgment. Accordingly,
     Enterprise contended, there was no foundation to support recovery of either of
     those items.

¶8        Enterprise attached various documents to its written response to the citation.
     These included the certificate of self-insurance it had obtained from the Illinois
     Department of Insurance and a copy of its rental agreement with Haney. Paragraph
     7 of the rental agreement, entitled “Responsibility to Third Parties,” specified that
     Enterprise would comply with applicable motor vehicle financial responsibility
     laws as a self-insured entity and would not extend any responsibility to the renter,
     additional authorized drivers, passengers, or third parties except to the minimum
     amount set forth in the relevant financial responsibility laws.

¶9       After Nelson moved unsuccessfully to strike Enterprise’s affirmative defenses,
     he filed a petition against the company for a turnover order seeking $600,000, the
     entire amount of his default judgment against Artley, plus interest and costs.
     Although the circuit court granted relief to Nelson, it ruled that it was obligated to
     follow the appellate court’s decision in Fellhauer and that under Fellhauer,
     Enterprise’s liability under Illinois’s financial responsibility laws was limited to the
     same minimum coverage levels required of rental car companies which elect to
     purchase insurance policies, $50,000 per person, $100,000 per occurrence. As
                                              -3-
       previously noted, Enterprise had already paid $50,000 to settle a claim by Ousley
       arising out of the accident, and tendered an additional $50,000 to be allocated
       between Nelson and Page. Because the court had previously allotted $25,000 to
       Page, its final order limited the turnover amount to Nelson to $25,000, the balance
       left under the $100,000 per occurrence limit.

¶ 10       Nelson appealed, arguing that Fellhauer was wrongly decided and should not
       be followed. The appellate court agreed with Nelson’s position. It rejected
       Fellhauer’s construction of the governing financial responsibility laws and
       concluded that where, as here, a rental car company elects to meet Illinois’s
       mandatory liability insurance requirements by obtaining a certificate of
       self-insurance, its financial responsibility is not limited to the same minimum
       amounts required when mandatory liability insurance requirements are met through
       the purchase of an insurance policy. Rather, the company is obligated to pay the full
       amount of judgments entered against the drivers of its vehicles. Accordingly, the
       appellate court reversed the judgment of the circuit court and remanded to that
       court with directions to enter a turnover order in favor of Nelson in an amount
       sufficient to cover the entire $600,000 default judgment entered against Artley.
       2014 IL App (1st) 121681, ¶ 37.

¶ 11       Enterprise petitioned this court for leave to appeal. Ill. S. Ct. R. 315 (eff. July 1,
       2013). We granted that petition in order to resolve the conflict between Fellhauer
       and the appellate court’s decision in this case regarding the extent of a rental car
       company’s liability where, as here, the company elected to meet its statutory
       financial responsibility obligations by self-insuring. For the reasons that follow, we
       conclude that the appellate court in this case erred when it rejected the construction
       of the law adopted in Fellhauer. The judgment of the appellate court is therefore
       reversed and the judgment of the circuit court, which adhered to Fellhauer, is
       affirmed.



¶ 12                                         ANALYSIS

¶ 13       In undertaking our review, we begin by noting that the sole basis for
       Enterprise’s financial liability in this case is the obligation imposed on it pursuant
       to this state’s financial responsibility laws by virtue of its ownership of the vehicle
       which collided with Nelson when it was being driven by Artley, who was
       uninsured. Enterprise itself committed no wrongdoing. While Enterprise initially
                                                 -4-
       contested its financial liability on the grounds that Artley had stolen the vehicle and
       was not an authorized driver, it has waived that defense. The company now
       concedes that under Illinois law, it must pay some portion of Nelson’s default
       judgment against Artley. The only question before us is how much of the judgment
       it must pay. Resolution of that question turns solely on the terms of the relevant
       financial responsibility statutes, which are set forth in the Illinois Vehicle Code
       (625 ILCS 5/1-100 et seq. (West 2010)). Statutory construction presents a question
       of law. Our review is therefore de novo. McVey v. M.L.K. Enterprises, LLC, 2015
IL 118143, ¶ 11.

¶ 14        Section 7-601(a) of the Illinois Safety and Family Financial Responsibility Law
       (625 ILCS 5/7-601(a) (West 2010)) mandates liability insurance coverage for
       automobiles and other motor vehicles designed to be used on a public highway.
       Under the statute, no person is permitted to operate, register or maintain
       registration of such a motor vehicle unless the vehicle is covered by a liability
       insurance policy. Progressive Universal Insurance Co. of Illinois v. Liberty Mutual
       Fire Insurance Co., 215 Ill. 2d 121, 128 (2005). The purpose of this insurance
       requirement is to protect the public by securing payment of their damages. Id. at
       129. The law does not, however, require that the full amount of any loss be covered.
       Rather, it mandates only certain minimum levels of coverage. At the time of the
       events giving rise to this litigation, liability insurance policies were required to
       provide coverage of not less than $20,000 for the death or bodily injury of any one
       person, $40,000 for the death of bodily injury of two or more persons, and $15,000
       for property damage occurring in any one motor vehicle accident. See 625 ILCS
       5/7-203, 7-601(a) (West 2010); State Farm Mutual Automobile Insurance Co. v.
       Illinois Farmers Insurance Co., 226 Ill. 2d 395, 402 (2007).

¶ 15       Special financial responsibility provisions have also been enacted for persons
       who operate motor vehicles to transport passengers for hire (see 625 ILCS 5/8-101
       (West 2010)); persons who operate medical transport vehicles (see 625 ILCS
       5/8-101.1 (West 2010)); and owners of for-rent vehicles such as Enterprise (see 625
       ILCS 5/9-101 (West 2010)). All are required to provide “proof of financial
       responsibility” to the Secretary of State of Illinois. 625 ILCS 5/8-101, 8-101.1,
       9-101 (West 2010). The purpose of this requirement is to provide members of the
       public with some modicum of protection against negligent drivers of these various
       types of vehicles. Fellhauer v. Alhorn, 361 Ill. App. 3d 792, 797 (2005). As with
       the minimum liability insurance required by the Illinois Safety and Family
       Financial Responsibility Law, it was not intended to provide full coverage for
                                               -5-
       losses. It simply insures that injured persons have some coverage when otherwise
       there would be none. See Fogel v. Enterprise Leasing Co. of Chicago, 353 Ill. App.
3d 165, 176 (2004); Insurance Car Rentals, Inc. v. State Farm Mutual Automobile
       Insurance Co., 152 Ill. App. 3d 225, 232 (1987).

¶ 16       During the period relevant to this case, the general definition section of the
       Vehicle Code defined “[p]roof of financial responsibility” as “[p]roof of ability to
       respond in damages for any liability thereafter incurred resulting from the
       ownership, maintenance, use or operation of a motor vehicle for bodily injury to or
       death of any person in the amount of $20,000, and subject to this limit for any one
       person injured or killed, in the amount of $40,000 for bodily injury to or death of 2
       or more persons in any one accident, and for damage to property in the amount of
       $15,000 resulting from any one accident.” 625 ILCS 5/1-164.5 (West 2010). The
       minimum coverage specified under the foregoing definition was thus the same as
       the minimum coverage required under section 7-601(a) of the Illinois Safety and
       Family Financial Responsibility Law (625 ILCS 5/7-601(a) (West 2010)). Higher
       limits, however, were imposed by the General Assembly with respect to persons
       who operate motor vehicles to transport passengers for hire, persons who operate
       medical transport vehicles, and owners of for-rent vehicles such as Enterprise. See
       625 ILCS 5/8-103, 8-104, 8-109, 9-103, 9-105 (West 2010). The specified
       categories of owners and operators were subject to these higher limits rather than
       the limits set forth in section 1-164.5’s general definition of “[p]roof of financial
       responsibility” by virtue of section 1-101 of the Vehicle Code (625 ILCS 5/1-101
       (West 2010)), which stated that the general definitions of words and phrases
       contained in the Code do not apply when “when the context otherwise requires and
       except where another definition set forth in another Chapter of this Code and
       applicable to that Chapter or a designated part thereof is applicable.” 1

¶ 17       Under the Vehicle Code, car rental companies such as Enterprise have the
       option of satisfying the proof of financial responsibility requirement in any one of
       three alternate ways. They may file with the Secretary of State (1) a motor vehicle
       liability bond as provided in section 9-103 of the Vehicle Code (625 ILCS 5/9-103
       (West 2010)); (2) an insurance policy or other proof of insurance in a form
       prescribed by the Secretary as provided in section 9-105 of the Code (625 ILCS

           1
           We further note that vehicles subject to these heightened requirements have been expressly
       exempted from the normal liability insurance policy requirements set forth in section 7-601 of the
       Vehicle Code. See 625 ILCS 5/7-601(b) (West 2010).

                                                     -6-
       5/9-105 (West 2010)); or (3) a certificate of self-insurance issued by the Director of
       the Illinois Department of Insurance. 625 ILCS 5/9-102 (West 2010).

¶ 18       If the insurance policy option is selected, the policy must insure the operator of
       the rented vehicle against liability “to a minimum amount of $50,000 because of
       bodily injury to, or death of any one person or damage to property and $100,000
       because of bodily injury to or death of 2 or more persons in any one motor vehicle
       accident.” 625 ILCS 5/9-105 (West 2010). Similarly, if the rental car company
       elects to file a motor vehicle bond as proof of financial responsibility, the bond
       must cover judgments against the customer and owner of the vehicle and specified
       others for damage to property other than the rented vehicle, or for any injury to, or
       for the death of any person, including an occupant of the vehicle resulting from the
       vehicle’s operation and must be “in the penal sum of $100,000,” the same
       minimum upper limit as an insurance policy. 625 ILCS 5/9-103 (West 2010). When
       the insurance policy and bond options are chosen, the person seeking to engage in
       the business of renting out a motor vehicle must apply for and receive approval of
       the policy or bond from the Secretary of State. 625 ILCS 5/9-108 (West 2010).

¶ 19        In the case before us today, Enterprise elected the third option for proving its
       financial responsibility. Rather than purchase an insurance policy or motor vehicle
       liability bond, it obtained a certificate of self-insurance from the Director of the
       Illinois Department of Insurance. In order to obtain that certificate, Enterprise was
       required to satisfy the Illinois Department of Insurance that it was able and will
       continue to be able to pay a judgment obtained against it as provided by section
       7-502 of the Vehicle Code (625 ILCS 5/7-502 (West 2010)). 92 Ill. Adm. Code
       1090.10 (1973); see Huff v. Enterprise Rent-A-Car Co., Midwest, 307 Ill. App. 3d
773, 778 (1999). The judgment in this case was, of course, against the vehicle’s
       driver and not Enterprise itself. As we have previously noted, however, Enterprise
       no longer disputes that Nelson may seek redress against it to collect on the default
       judgment Nelson obtained against the driver of Enterprise’s rental vehicle. In this,
       Enterprise’s position is consistent with the position it has taken in prior litigation,
       and we assume, without deciding, that this position is correct. See Huff v.
       Enterprise Rent-A-Car Co., Midwest, 307 Ill. App. 3d 773. In the case before us
       today, Enterprise questions only how much of the default judgment it is obligated
       to pay.

¶ 20       The provisions of the Vehicle Code authorizing rental car companies to prove
       their financial responsibility by obtaining certificates of self-insurance do not
                                                -7-
       specify the magnitude of the companies’ liability exposure under the certificates. In
       Fellhauer v. Alhorn, 361 Ill. App. 3d 792, 799 (2005), however, our appellate court
       concluded that with respect to the companies’ liability to injured third parties, the
       legislature intended no distinction between self-insurers and those companies that
       elected to meet their proof of financial responsibility obligations through the other
       methods permitted under the law. More precisely, the appellate court interpreted
       the law to mean that self-insuring rental car companies are subject to the same
       limits on liability that would apply if they elected, instead, to meet their proof of
       financial responsibility obligations through the purchase of insurance policies
       pursuant to section 9-105 of the Vehicle Code (625 ILCS 5/9-105 (West 2010)).
       The court reached this conclusion based on the relevant statutory provisions
       governing proof of financial responsibility, the purposes of those provisions, and
       persuasive authority from other jurisdictions applying comparable law in similar
       circumstances. Fellhauer, 361 Ill. App. 3d at 797-99.

¶ 21       The appellate court in the case before us acknowledged the existence of
       Fellhauer, but accorded it no deference. 2014 IL App (1st) 121681, ¶¶ 22-25.
       Rejecting the rationale advanced by the Fellhauer court as well as the authorities
       from other jurisdictions on which Fellhauer relied, it undertook its own,
       independent interpretation of the applicable Illinois statutes. Emphasizing the
       absence of express language limiting liability where proof of financial
       responsibility is established through a certificate of self-insurance and purporting to
       take into account the statutory scheme as a whole, it concluded that the liability
       faced by self-insuring rental car companies was, in effect, unlimited. Id. ¶¶ 26-27.

¶ 22       Enterprise challenges the appellate court’s analysis on several grounds. It
       contends that the court’s decision places Illinois law in direct conflict with the
       so-called Graves Amendment to the Safe, Accountable, Flexible, Efficient
       Transportation Equity Act: A Legacy for Users (SAFETEA-LU) (49 U.S.C.
       § 30106 (2006)), federal legislation which generally preempts all state statutory
       and common law to the extent such law would hold owners in the business of
       renting or leasing motor vehicles vicariously liable for the negligence of drivers,
       except when there is negligence or criminal wrongdoing on the part of the owner
       (see Beth Bates Holliday, Validity, Construction, and Application of Graves
       Amendment (49 U.S.C.A. § 30106) Governing Rented or Leased Motor Vehicle
       Safety and Responsibility, 29 A.L.R. Fed. 2d 223 (2008)). Enterprise further argues
       that the appellate court wrongly disregarded the terms of the rental car contract
       between Enterprise and Haney, which limited Enterprise’s financial responsibility
                                              -8-
       for judgments against renters or other drivers of its vehicles to the “applicable state
       minimum financial responsibility amounts.” Enterprise’s primary argument,
       however, is that the appellate court’s judgment is premised on an interpretation of
       the governing provisions of Illinois law which contravenes basic rules of statutory
       construction.

¶ 23       We believe that Enterprise’s challenge to the appellate court’s construction of
       the relevant statutes is meritorious and that the Fellhauer court’s interpretation of
       the law was correct. As a preliminary matter, Fellhauer has been in place for a
       decade. Until the appellate court is this case ruled as it did, no court had challenged
       the soundness of Fellhauer’s determination that rental car companies electing to
       meet their proof of financial responsibility obligations under section 9-101 by
       self-insuring under section 9-102(3) were subject to the same minimum coverage
       provisions applicable to rental car companies electing to meeting their financial
       responsibility obligations through the purchase of insurance policies under section
       9-102(2). Fellhauer stood unquestioned, and the legislature allowed the relevant
       provisions of the Vehicle Code to remain in effect, as written, without change
       throughout this period. Where, as here, the legislature chooses not to amend a
       statute after a judicial construction, it will be presumed that the legislature
       acquiesced in the court’s statement of legislative intent. Zimmerman v. Village of
       Skokie, 183 Ill. 2d 30, 50 (1998).

¶ 24        We do not rely on this presumption alone. The appellate court’s construction of
       the relevant statutory provisions must be rejected for other reasons as well. When
       interpreting a statute, courts must “ ‘consider the statute in its entirety, keeping in
       mind the subject it addresses and the apparent intent of the legislature in enacting
       it.’ [Citation.]” People v. Allen, 2015 IL 113135, ¶ 32. Although the appellate court
       in this case acknowledged the need to consider the relevant provisions of the
       Vehicle Code as a whole (2014 IL App (1st) 121681, ¶ 24), it ultimately failed to
       recognize that the express, undisputed and overriding purpose of the self-insurance
       option, as with the two alternate options available to rental car companies under
       section 9-102 of the Vehicle Code (625 ILCS 5/9-102 (West 2010)), is simply to
       establish “proof of financial responsibility.” As we discussed earlier in this opinion,
       “proof of financial responsibility” as that term is defined and used in the Vehicle
       Code, is not proof of ability to fully satisfy judgments. Rather, it is merely proof of
       ability to provide some base level of financial coverage where otherwise there
       would be none. That base-level coverage is therefore the standard by which the
       self-insurers’ liability must be gauged.
                                                  -9-
¶ 25       Imposing unlimited liability on those who elect to self-insure under section
       9-102(3) (625 ILCS 5/9-102(3) (West 2010)) is patently incompatible with this
       standard. It is the same as saying that anyone who chooses to meet the minimum
       financial responsibility requirements through self-insurance will be subject to
       maximum financial exposure. That is a deal no rational economic actor would be
       likely to take. Under the appellate court’s interpretation of the law, the
       self-insurance option would therefore be rendered meaningless. This is
       impermissible. Construing a statute in a way that renders part of it a nullity offends
       basic principles of statutory interpretation. See Madison Two Associates v. Pappas,
       227 Ill. 2d 474, 493 (2008).

¶ 26       The appellate court’s interpretation would also have random and inconsistent
       consequences for the motoring public. Under the result reached by the appellate
       court, the ability of persons injured in accidents involving rental cars to recover
       from the cars’ owners would become a lottery. If a rental company met its proof of
       financial responsibility obligations through purchase of an insurance policy or
       bond, it could cap its liability at a maximum of $100,000. If it turned out that the
       company had elected to self-insure, however, the company’s liability exposure
       would be unlimited. Two otherwise identical injured parties could thus face
       substantially different recovery prospects based solely on the fortuity of which
       option the rental car company had chosen to satisfy our state’s proof of financial
       responsibility requirements. This could be a boon for a person injured in an
       accident which happened to involve a self-insured rental car. For all other injured
       parties, however, the inequity is manifest.

¶ 27       In construing a statute, we presume that the legislature did not intend absurd,
       inconvenient, or unjust results (Alvarez v. Pappas, 229 Ill. 2d 217, 232 (2008)), and
       we will not, absent the clearest reasons, interpret a law in a way that would yield
       such results (Town of Cicero v. Green, 211 Ill. 241, 244 (1904)). We see no clear
       reason why the legislature would have wanted to subject self-insuring car rental
       companies to greater liability than all other car rental companies. Indeed, we fail to
       see any reason why the legislature would have wanted to single such companies out
       for special treatment. For purposes of insuring compliance with this state’s proof of
       financial responsibility standards, the distinction would accomplish nothing for
       anyone. We therefore reject it, as did the appellate court in Fellhauer.

¶ 28        In the course of its analysis, the court in Fellhauer observed that its conclusion,
       i.e., that the legislature did not intend to treat self-insurers differently than their
                                                - 10 -
       counterparts who elected to be covered by traditional insurance policies and expose
       them to unlimited liability, was dictated by common sense. Fellhauer, 361 Ill. App.
3d at 798. The appellate court panel in this case disparaged Fellhauer’s reliance on
       common sense, suggesting that it was not an appropriate consideration or, at least,
       not sufficient authority to support the court’s conclusions regarding the meaning
       and operation of the relevant statutes. 2014 IL App (1st) 121681, ¶¶ 22, 24. These
       comments echoed criticism by the dissenting justice in Fellhauer, who complained
       that the “court should not rewrite statutes with its own ‘common sense.’ ”
       Fellhauer, 361 Ill. App. 3d at 801 (Myerscough, J., dissenting).

¶ 29       With due respect to the appellate court panel in this case and the dissenting
       justice in Fellhauer, we do not believe this criticism is valid. For one thing, there is
       nothing inherently objectionable about using common sense when deciphering a
       statute. To the contrary, our court has specifically cited with approval the
       proposition that courts “do not set aside common experience and common sense
       when construing statutes.” (Internal quotation marks omitted.) Exelon Corp. v.
       Department of Revenue, 234 Ill. 2d 266, 282 (2009). Moreover and more
       importantly, when the majority in Fellhauer referred to common sense, at no time
       did it suggest that its subjective beliefs were in any way a substitute for legal
       reasoning and authority. Rather, it used “common sense” as a shorthand for
       deductive reasoning based on the language and purposes of the law and the
       consequences of a contrary construction. It then proceeded to reference case law
       from other jurisdictions to further support its position, there being none directly on
       point from Illinois. Fellhauer, 361 Ill. App. 3d at 798-99. The conclusion it reached
       was properly followed by the circuit court in this case. It should have been followed
       by the appellate court as well. In light of this holding, we need not reach
       Enterprise’s additional arguments that the decision by the appellate court in this
       case is incompatible with the Grave’s Amendment and wrongly disregarded the
       terms of the rental car contract between Enterprise and Haney.



¶ 30                                      CONCLUSION

¶ 31       For the foregoing reasons, the circuit court was correct when it construed the
       relevant provisions of the Vehicle Code to mean that Enterprise’s financial
       responsibility was limited to the same minimum coverage provisions applicable to
       rental car companies electing to meet their financial responsibility obligations

                                                - 11 -
       through the purchase of an insurance policy. Under that construction of the law, the
       amount Enterprise is obligated to pay Nelson under the turnover order is limited to
       $25,000, which it has already tendered. Contrary to the view taken by the appellate
       court, Enterprise is not liable for the entire $600,000 default judgment. The
       judgment of the appellate court is therefore reversed and the circuit court’s
       judgment is affirmed.



¶ 32      Appellate court judgment reversed.

¶ 33      Circuit court judgment affirmed.




                                              - 12 -